Citation Nr: 0301517	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-00 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating from an original grant 
of service connection for post-traumatic stress disorder 
(PTSD), currently evaluated as 10 percent disabling.

(The issues of entitlement to service connection for 
arthritis of the right foot, right ankle, and right knee, 
as secondary to the service-connected traumatic arthritis 
of the right second toe and fractured right third toe with 
hallux valgus, and entitlement to an increased rating for 
traumatic arthritis of the right second toe and fractured 
right third toe with hallux valgus, are the subject of 
additional development undertaken separately by the 
Board.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision rendered by 
the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA), in which service 
connection for PTSD was granted and assigned a 10 percent 
rating as of January 31, 2001, the date of receipt by VA 
of the veteran's claim.  The veteran indicated continued 
disagreement with that rating.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The Board is also undertaking additional development on 
the issues of entitlement to service connection for 
arthritis of the right foot, right ankle, and right knee, 
as secondary to the service-connected traumatic arthritis 
of the right second toe and fractured right third toe with 
hallux valgus, and entitlement to an increased rating for 
traumatic arthritis of the right second toe and fractured 
right third toe with hallux valgus, pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. 
Reg. 3009, 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving notice and reviewing 
the appellant's response thereto, the Board will prepare a 
separate decision addressing these issues.

A personal hearing was held before the undersigned Board 
Member, by means of video teleconferencing, in May 2002.

In October 2002, VA advised the veteran and his 
representative with notice of VA's obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.  Prior to August 22, 2001, the veteran's PTSD was 
manifested primarily by anxiety and depression, and by a 
GAF score of 55.

2. As of August 22, 2001, the veteran's PTSD has been 
manifested primarily by dysthymia, constricted affect, 
anxiety, depression, complaints of short-term memory 
problems, and by a GAF score of 41.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent, but no greater than 30 
percent, rating for PTSD, prior to August 22, 2001, are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.125 through 4.130, Diagnostic Code 9411 
(2002).

2.  The criteria for a 50 percent, but no greater than 50 
percent, rating for PTSD, as of August 22, 2001, are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.125 through 4.130, Diagnostic Code 9411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Service connection for PTSD was granted by the RO in 
August 2001; a 10 percent rating was assigned effective as 
of January 31, 2001, the date of receipt of the veteran's 
claim.  The Board notes that the provisions of Fenderson 
v. West, 12 Vet. App. 119 (1999), whereby "staged" ratings 
can be awarded for increased compensation claims resulting 
from an original grant of service connection, are for 
application in this instance.  It is also noted that, on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The severity of service-connected disability is determined 
by a schedule of ratings of reductions in earning capacity 
from specific injuries or combination of injuries.  The 
ratings shall be based, as far as practicable, upon the 
average impairments of earning capacity resulting from 
such injuries in civilian occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, VA Schedule for Rating 
Disabilities (Schedule).

A mental disorder (including PTSD) is rated 10 percent 
when it is productive of occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and the ability to perform occupational 
tasks only during periods of significant stress, or when 
symptoms are controlled by continuous medication.  A 30 
percent rating is warranted when the disorder is 
manifested by occupational and social with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal) due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is 
assigned when the disorder produces occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the disorder produces 
occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals that interfere with 
routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression that affects the ability to function 
independently, appropriately, and effectively; impaired 
impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a worklike 
setting; and inability to establish and maintain effective 
relationships.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living; disorientation as to time or place; and 
memory loss for names of close relatives, own occupation, 
or own name.   38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

The report of a June 2001 VA PTSD examination shows that 
the veteran was casually groomed, and that he conversed 
readily with the examiner.  He was fully cooperative, and 
speech was within normal limits with regard to rate and 
rhythm.  His thought processes and associations were 
logical and tight.  There was no loosening of 
associations, nor was there any confusion.  The veteran 
was oriented in all spheres, and no gross impairment of 
memory was observed.  Moreover, there were no complaints 
of hallucinations, and the examiner indicated that no 
delusional material was noted.  The veteran denied 
suicidal or homicidal ideation, and his insight and 
judgment were deemed adequate.

However, this report also shows that the veteran displayed 
considerable anxiety during the examination, and made 
little eye contact; the examiner noted that the veteran 
seemed to become particularly uncomfortable when talking 
about a friend who was killed.  The predominant moods were 
those of anxiety and depression, with affect appropriate 
to content.  The examination report indicates diagnoses to 
include a Global Assessment of Functioning (GAF) score of 
55.

VA clinical records show that the veteran was accorded 
treatment for his mental disorder, which has been 
characterized as PTSD, on August 22, 2001.  These records 
show that, while he was appropriately groomed, with speech 
rate and volume within normal limits with no evidence of 
aphasia or aprosodias, he indicated that he had fleeting 
perceptions of being back in combat, and fleeting 
fantasies of harming people who have angered him.  His 
mood was depressed, with his affect restricted, dysthymic, 
and congruent with that mood.  The records show that a GAF 
score of 41 was rendered.

VA treatment records dated subsequent to August 22, 2001, 
indicate the presence of similar PTSD symptoms.  Records 
dated in September 2001 show that the veteran was 
adequately groomed and cooperative, but had dysthymic and 
constricted range of affect.  A GAF score of 41 was again 
indicated.  Likewise, records dated in May 2002 show 
complaints of short-term memory problems; he was depressed 
and anxious, and his affect constricted.  His speech, 
however, was of normal rate, tone, and volume, and he was 
cognitively alert and oriented as to person, place, date, 
and situation.  A GAF score of 41 was cited.

The Board finds that, prior to August 22, 2001, a rating 
of 30 percent for PTSD is appropriate.  The June 2001 VA 
examination shows that the veteran was anxious and 
depressed, and was particularly uncomfortable when 
discussing the death of a friend.  The Board specifically 
notes that the GAF score of 55 indicated at that time is 
deemed to represent moderate symptoms, or moderate 
difficulty in social, occupational, or school functioning.  
American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  These symptoms more nearly approximate the 
criteria for a 30 percent rating, as set forth in 
Diagnostic Code 9411; it is noted that those criteria 
enumerate depressed mood and anxiety among the symptoms 
that warrant a 30 percent rating, and which are deemed to 
be productive of an occasional decrease in work efficiency 
and intermittent periods of inability to perform 
occupational tasks.

Prior to August 22, 2001, however, a rating in excess of 
30 percent cannot be assigned.  Under Diagnostic Code 
9411, a 50 percent rating is appropriate for PTSD that is 
manifested by such symptoms as affected speech, more than 
weekly panic attacks, difficulty in understanding complex 
commands, impairment of short- and long-term memory, 
impaired judgment, and impaired abstract thinking.  The 
June 2001 VA examination report does not demonstrate that 
any of these symptoms were present at that time.  It must 
also be noted that those symptoms present a disability 
picture that is more than moderate in severity, and more 
severe than would be indicated by the GAF score of 55 that 
represents only moderate impairment.

The records dated on August 22, 2001, and thereafter show 
that, under Diagnostic Code 9411, a 50 percent rating is 
appropriate as of that date.  August 22, 2001, records 
indicate that the veteran was dysthymic, had a constricted 
range of affect, and had fleeting perceptions of being 
back in combat and fleeting desires to harm others.  
Records dated in September 2001 and May 2002 note the 
presence of similar symptoms, along with complaints of 
memory impairment.  It is particularly noted that, 
beginning on August 22, 2001, a GAF score of 41 was 
furnished; this score is deemed, in DSM-IV, to represent 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  These symptoms, and 
this GAF score, more nearly approximate the criteria for a 
50 percent rating, which is appropriate for disability 
that is productive of occupational and social impairment 
with reduced reliability and productivity.  

The symptoms demonstrated on August 22, 2001, and 
thereafter, however, are not productive of impairment that 
would warrant the assignment of a rating greater than 50 
percent.  Under Diagnostic Code 9411, the next higher 
rating (which would be a 70 percent rating) is appropriate 
for symptoms that are productive of occupational and 
social impairment with deficiencies in most areas.  In the 
instant case, while the veteran is depressed, has 
constricted affect, and reports memory difficulty, the 
evidence does not demonstrate that he exhibits or 
experiences suicidal ideation; obsessional rituals that 
interfered with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression that affects his ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; or 
neglect of his personal appearance and hygiene.  

In brief, the evidence supports the award of a 30 percent 
rating for PTSD prior to August 22, 2001, and the award of 
a 50 percent rating for that disorder as of that date.  
The preponderance of the evidence, however, is against the 
award of a rating greater than 30 percent prior to August 
22, 2001, and of a rating greater than 50 percent as of 
that date.

II.  Duty to Assist

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  There is no issue as 
to providing an appropriate application form, or 
completeness of the application.  In the circumstances of 
this case, the veteran has been advised of the applicable 
laws and regulations, and the evidence needed to 
substantiate a claim for an increased rating, by a 
statement of the case and by a letter from VA.  In 
particular, these documents advised him as to what 
evidence was necessary to establish entitlement to the 
benefits he sought and what information was needed from 
him by VA.  These statements in particular advised him as 
to what evidence was needed to establish entitlement to 
higher evaluations for his PTSD.  Moreover, the letter 
from VA, which is dated in October 2002, specifically sets 
forth the obligations of both VA and the veteran under the 
VCAA, to include VA's duty to notify and assist the 
veteran, what VA would do to obtain relevant evidence, 
what the veteran needed to do to assist VA in that regard, 
and when or where he was to send information or evidence.  
VA's duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
This duty has been satisfied.  In particular, it is noted 
that all records referenced by the veteran have been 
obtained, and that he has been accorded a VA examination 
in the course of the development of this claim.  

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).   


ORDER

A rating of 30 percent, but no greater than 30 percent, is 
awarded for PTSD prior to August 22, 2001, subject to the 
laws and regulations governing the disbursement of 
monetary benefits.  A rating of 50 percent, but no greater 
than 50 percent, is awarded for PTSD as of August 22, 
2001, subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

